Title: To Thomas Jefferson from J. P. G. Muhlenberg, 12 November 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            
              Sir
            
            Custom House, PhiladelphiaNovr. 12th. 1803.
          
          Enclos’d I have the Honor to transmit the Bill of Freight, paid Abm. Piesch, for eight Cases of Wine, imported in the Brig Mary Ann, from Havre—Also, the Bill of Lading, for said Wine, Shipp’d on Board the Sloop Harmony, Captn. Ellwood for Georgetown—The Duty on the Wine amounts to $29-66—
          I have the Honor to be with Perfect Respect Sir Your Most Obed servt.
          
            P Muhlenberg
          
        